Citation Nr: 1310629	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-49 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA pension benefits in the amount of $7,811.30.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In a letter to the Veteran dated in March, 2011, the Committee affirmed its decision to deny a waiver of an overpayment of pension in the amount of $7,811.30.  For the reasons that follow the Board finds that additional development is needed before a decision can be reached.  

In a letter to the Veteran dated September 4, 2008, VA's Pension "Maintenance" Center notified the Veteran that it had received information from the Texas State Jail of the Veteran's imprisonment for more than 60 days following conviction of a felony or misdemeanor, and advised the Veteran that the law required termination of pension payments effective the 61st day of imprisonment.  In correspondence dated in October 2008 the Veteran reported that he had been released from incarceration on November 29, 2007.  In a record of contact dated November 18, 2008, the RO noted that it had confirmed that the Veteran was indeed released on November 29, 2007.  In a letter dated January 7, 2009, VA notified the Veteran that his disability pension award had been stopped effective October 15, 2007 (the 61st day of his incarceration), and would restart on November 29, 2007 (the date of the Veteran's release); and in a billing statement/letter dated January 22, 2009, VA's Debt Management Center advised the Veteran that an overpayment in the amount of $1,334.66 had been created, and notified the Veteran of his appeal rights and of his right to request waiver.  The Veteran did not file an appeal or request a waiver.

In or around August 2009 VA became aware of another warrant, dated June 17, 2008.  In a record of contact dated August 10, 2009, VA contacted the appropriate agency and learned that the warrant was still active.  In a letter dated August 14, 2009, the Pension Management Center notified the Veteran that it had received information from the Office of the Inspector General that the Veteran was a fugitive felon and that a warrant for his arrest had been issued on June 17, 2008; and of VA's intent to stop the Veteran's benefit payments effective June 17, 2008.  This was followed by a letter dated November 20, 2009, advising the Veteran that his monthly payments had been discontinued effective June 17, 2008 because the Veteran was a fugitive felon; that this action had resulted in an overpayment; that the Veteran would receive a separate letter explaining how much was overpaid and how the Veteran could repay the debt; and that the Veteran had one year from the date of the letter to appeal the decision.

In a letter dated in December 2009 the Veteran stated that he was responding to a letter dated November 24, 2009 [which is not in the claims file or on virtual VA].  The Veteran reported that he was in prison and asked for an extension, and stated that he would notify VA as soon as he was released.  

In a letter to the Veteran dated in April 2010 the Pension Management Center responded that it had received the Veteran's December 2009 correspondence requesting an extension, and that VA had already terminated the Veteran's benefits effective June 17, 2008, because of the outstanding warrant.  The Pension Management Center added that VA would reinstate the Veteran's benefits upon his release from incarceration on evidence that the warrant had been cleared or satisfied.

In June 2010 the Veteran faxed VA a copy of a November 18, 2009, "State's Motion to Withdraw its Motion to Revoke or its Motion to Proceed with an Adjudication" filed by the Dallas County District Attorney.  

In a decision dated August 17, 2010, the Committee issued a decision denying an August 2, 2010, request for waiver [which is not in the claims file] on the grounds that the waiver was not filed within the 180 day time limit.  The Committee advised that the original amount of debt was $1,334.66, and that the total indebtedness was $17,236.13.  The Committee further remarked that the Veteran was previously notified by letter dated January 22, 2009, of his indebtedness; and by letter dated November 24, 2009, of an increase to the indebtedness in the amount of $16,909.47, along with the right to request a waiver and the 180 day time limit for filing an application for waiver.

In correspondence date stamped August 25, 2010, the Veteran filed a notice of disagreement with the August 17, 2010 decision.  He did not indicate that he was challenging the amount of the debt.

In a handwritten note to file dated in September, 2010, a VA employee acknowledged that the June 2009 warranted was cleared on November 18, 2009; and in a letter to the Veteran dated September 3, 2010, the Pension Management Center advised the Veteran that it had reopened his benefits with a monthly award of $985 effective November 18, 2009; the date the warrant was cleared.

In a record dated in October 2010 the Committee acknowledged receipt of the Veteran's notice of disagreement, and advised that the amount to be considered for waiver was $7,811.30.  The Committee added that the original principal amount was $1,334.66, and that the current principal amount was $7,811.30.

In a Statement of the Case dated October 21, 2010, the Committee identified the issue as waiver of pension debt in the amount of $7,811.30; and stated that the waiver had been denied because the Veteran failed to timely request a waiver.  The Committee added that the Veteran was notified of the debt in a letter dated January 22, 2009, and that the Veteran's waiver request was received on August 2, 2010; after the 180 day mandate.

In November 2010 the Veteran perfected his appeal; and in a letter to the Veteran dated in March 2011 the Committee stated that it was affirming its decision "to deny the Compensation waiver of $7,811.30."

Unfortunately, the November 24, 2009, letter, which ostensibly apprised the Veteran of the increase in indebtedness in the amount of $16,909.47, and of his appeal rights and right to request a waiver, is not in the claims file.  There is also no record in the claims file that shows how the $16,909.47 increase to indebtedness, or the total indebtedness of $17,236.13, or the "current" principal amount of $7,811.30, was calculated.  On remand a copy of the request for waiver referred to by the Committee in its August 17, 2010, decision and its October 21, 2010, Statement of the Case, should be associated with the claims file so that the Board can ascertain whether the document was timely filed.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit that shows how the overpayment of $7,811.30, was calculated; i.e., an accounting of the monthly pension payments to which the Veteran was entitled, and that were withheld, during the period in question.  A copy of that audit must be included in the claims file.  

2.  Associate a copy of the Debt Management Center's (or VA's) November 24, 2009 letter to the Veteran, and the Veteran's August 2, 2010 request for waiver, in the claims file or Virtual VA file.

3.  After the above development has been completed, readjudicate the issue of entitlement to waiver of recovery of an overpayment of pension benefits.  If the benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


